Opinion of the Court by
Chief Justice O’Rear—
Denying motion.
The circuit court rendered a judgment partially in favor of Hessig’s guardian and partly disappointing to him. Both parties took exception to the judgment, and each prayed an appeal to this court. Appellant prosecuted the appeal in due season. Thereupon appellee, Hessig’s guardian, prayed and was granted a cross-appeal against the appellant. He now complains because the order did not also grant a cross-appeal against the Fidelity & Deposit Company, who was also a party in the circuit court, and who was a surety it is alleged upon the obligation in suit.
By section 755, Civil Code Practice, the appellee may obtain a cross-appeal, at any time before trial, by an entry on the records of the Court of Appeals; but a cross-appeal can only be granted as against the appellant who brings the original appeal to this court. Parties not before' this court on the appeal are not affected by a cross-appeal. Daviess County v. Howard, 13 Bush 101. If other parties are concerned, and it is desired to have the judgment reviewed on appeal as against them, the party complaining must prosecute his appeal by original appeal, which he may do *687notwithstanding the pendency of the appeal between other parties.
Motion to extend the order denied.